                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

VICTOR LAMAR ROGERS, JR.,

           Plaintiff,

v.                                                     Case No. 1:19cv84-MW/GRJ

W. SINGER,

      Defendant.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 5. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED pursuant to 28 U.S.C.

§ 1914(A)(b)(1) for failure to state a claim upon which relief may be granted.” The Clerk shall

close the file.

           SO ORDERED on June 18, 2019.

                                               s/Mark E. Walker
                                               Chief United States District Judge
